Citation Nr: 1011746	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from May 1946 to March 
1947.  The Veteran died in October 1994.  The appellant seeks 
recognition as his surviving spouse for the purpose of 
obtaining VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in October 2006, a statement of the case was issued 
in December 2006, and a substantive appeal was received in 
January 2007.  

A Board videoconference hearing was held in November 2009.

The appellant has recently presented to the Board additional 
evidence to be considered in his claim.  During her hearing, 
the appellant's representative expressly waived preliminary 
RO review of the new evidence in accordance with 38 C.F.R. 
§ 20.1304 (2009).


FINDING OF FACT

The appellant's two separate periods of marriage to the 
Veteran were both terminated by divorce, most recently in 
January 1991, with knowledge of both parties; there was no 
subsequent remarriage between the parties.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
Veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The United States 
Court of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This decision has since been 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board notes that the RO sent multiple 
items of correspondence to the appellant in June 2006 
notifying the claimant of the information and evidence needed 
to substantiate and complete her claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  The Board notes 
that these letters were sent to the appellant prior to the 
August 2006 RO decision currently on appeal.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In sum, the appellant has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of her claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
appellant has not demonstrated any prejudice with regard to 
the content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

There is no potentially relevant information in the 
possession of the federal government as to this matter.  
Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Status as Surviving Spouse

The appellant claims VA death benefits as the surviving 
spouse of the Veteran, who died in January 2006.  When a 
Veteran dies, his or her surviving spouse may be eligible to 
VA death benefits, to include DIC benefits, death 
compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 
1310 & 1541 (West 2002 & Supp. 2009); 38 C.F.R. § 3.50(a) 
(2009).

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the Veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The term 
'surviving spouse' means a person of the opposite sex who was 
the spouse of a veteran at the time of the veteran's death, 
and who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse).  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2008).  A 
spouse of a veteran is a person whose marriage to the veteran 
is valid according to the law of the place where the parties 
resided at the time of the marriage or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2009).

The file contains documentation of marriages between the 
Veteran and the appellant in March 1974 and in August 1987.  
The marriages were licensed in Texas and the couple both 
identified themselves as residents of Texas on each occasion.  
Uncontradicted testimony from all sources in this case 
indicates that the appellant and the Veteran legally divorced 
in January 1991 in Texas; a January 1991 divorce decree 
clearly documents that the Veteran filed for and was granted 
a divorce from the appellant in Texas in January 1991.  The 
Veteran died in October 1994.  These facts are not in 
dispute.  However, the appellant essentially contends that 
after their most recent divorce they effectively entered into 
a common law marriage prior to the Veteran's death.  The 
appellant further contends that VA should take into account 
her belief that the 1991 divorce was not consistent with the 
intentions of the Veteran, but rather was driven by the 
manipulation of the Veteran's sister and family.

The state of Texas, where the appellant alleges that she and 
the Veteran resided, recognizes common law marriages.  The 
elements of a common law, or informal, marriage are: (1) a 
man and woman agreed to be married; (2) after the agreement 
they lived together in Texas as husband and wife; and (3) 
they represented to others in the state that they were 
married.  See TX. FAM. CODE ANN. § 2.401 (2009).  The 
proponent of such a marriage may establish these elements by 
either direct or circumstantial evidence.  See Russell v. 
Russell, 865 S.W.2d 929, 932 (Tex. 1993).

A common law marriage in Texas is not considered valid if a 
proceeding to prove the existence of such a marriage has not 
been initiated within 2 years of the date where the parties 
to the claimed common law marriage were separated or stopped 
living together.  See TX. FAM. CODE ANN. § 2.401 (2009) ('If 
a proceeding in which a marriage is to be proved...is not 
commenced before the second anniversary of the date on which 
the parties separated and ceased living together, it is 
rebuttably presumed that the parties did not enter into an 
agreement to be married').  Here, the appellant has not 
demonstrated that she initiated any proceeding to prove the 
existence of the claimed common law marriage to the Veteran 
within 2 years of the date that she stopped living with him.  
Nor does the most probative evidence persuasively establish 
any agreement between the appellant and the Veteran to be 
married following their January 1991 divorce, that they lived 
together as husband and wife after January 1991, and that 
they represented to others in the state that they were 
married after January 1991.  The Board discusses the evidence 
on these points in more detail below as it is generally the 
same evidence to be considered in discussing whether the 
appellant and the Veteran may have had a 'deemed valid' 
marriage for VA purposes.

The Board finds that the RO properly concluded that the 
appellant's claimed common law marriage to the Veteran was 
not valid for VA purposes because it was not valid in Texas, 
the jurisdiction where the appellant and the Veteran resided.  
See 38 C.F.R. §§ 3.1(j), 3.52; see also TX. FAM. CODE ANN. 
§ 2.401.

Absent a common law marriage, under certain circumstances, 
where the state requirements have not been met, there may be 
a 'deemed valid' marriage.  An attempted marriage will be 
'deemed valid' if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no other claimant has been found to be 
entitled to gratuitous VA death benefits.  38 U.S.C.A. 
§ 103(a); 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) (2009) are satisfied as well as those of 38 C.F.R. 
§ 3.52 (2009), the claimant's signed statement that she had 
no knowledge of an impediment to a marriage to the veteran 
will be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c) (2009).  
Colon v. Brown, 9 Vet. App. 104 (1996); Sandoval v. Brown, 7 
Vet. App. 7 (1994).

However, in this case, the preponderance of the evidence 
weighs against finding a 'deemed valid' marriage.  The 
appellant has testified and submitted a number of witness 
statements indicating that she cared for the Veteran and that 
she attended to him when he was ill despite great 
difficulties.  (The Board observes that among the appellant's 
several statements, one of the earlier written statements was 
submitted in Spanish; her complete testimony and contentions 
have subsequently been presented in English, with the 
assistance of her representative, in multiple signed written 
statements and in her translated Board hearing testimony.)

Many of these statements, including the appellant's own 
hearing testimony, acknowledged that they were legally 
divorced in January 1991 and not formally re-married 
afterward.  The appellant, and some of the witness 
statements, essentially contend that the January 1991 divorce 
should not be considered to have been the final conclusion of 
the couple's marriage because the Veteran was mentally 
unbalanced, because the Veteran was allegedly manipulated by 
a sister who did not like the appellant, and because the 
appellant reportedly continued to care for and attend to the 
Veteran in his time of failing health.

The Board understands the appellant's contentions with regard 
to this information, but the Board must note that the account 
and the evidence ultimately do not support a grant of this 
appeal.  The Board understands that the appellant has 
testified that when the Veteran became ill he spent time 
under the appellant's care in a shared home for some period.  
In her May 2006 written statement, the appellant testified 
that "Even though we were divorced we stayed together from 
1991 till the day he passed away."  However, there are many 
negative indications of record that tend to contradict this 
assertion.  A record documenting the Veteran's VA 
hospitalization from January 1992 through October 1992 shows 
that when the Veteran was released he was discharged to home 
in the care of his sister, not the appellant.  Another 
contemporaneous document shows that the Veteran was admitted 
to a nursing home in November 1992.  In between the 
hospitalization and the nursing home admission, the Veteran's 
sister corresponded with VA regarding his status and 
indicated that he resided at an address that is elsewhere 
confirmed to have been her own address (including as shown on 
the Veteran's death certificate).  The Veteran's address on 
his death certificate matches the address of the 
certificate's informant, his sister.  Additionally, an April 
2006 witness statement submitted by the appellant's nephew, 
O.R.V., clearly indicates that the appellant and the Veteran 
stopped living together in 1990.  No contemporaneous evidence 
demonstrates that the Veteran in fact resided with the 
appellant after the 1991 divorce.

The appellant's own April 2006 and August 2006 'Statement of 
Marital Relationship' forms indicate that she changed 
addresses in 1990, moving at that time to what is still her 
current address; but the new address is different than the 
address shown for the Veteran on his death certificate or 
otherwise during the period following the 1991 divorce.  
Although the April 2006 and August 2006 forms list the 
appellant's current address as one at which the appellant and 
Veteran lived as husband and wife since 1990, this indication 
appears to be incorrect or to have been made in confusion as 
the appellant indicates that such a status was maintained 
from 1990 to 'present' despite the fact that she acknowledges 
on the same form that they divorced in January 1991, and the 
Veteran passed away in 1994.

The claims-file otherwise contains no corroborating 
indication that the Veteran ever resided at the appellant's 
current address, where she says she has lived since 1990.  
There are otherwise conflicting indications as to what the 
appellant actually contends in this regard.  The appellant's 
testimony in her August 2006 written statement seems to 
indicate that following the divorce the Veteran remained in a 
house they shared during their marriage; she stated that 
"Even though we were divorced, he never left the house we 
shared while we were married."  The appellant's presentation 
at the November 2009 Board hearing indicates, somewhat 
contradictorily, that the Veteran was compelled to live with 
his sister for a period during the divorce and eventually 
came to live with the appellant; as the appellant claims to 
have moved to her current address in 1990, this contention 
would seem to indicate that the Veteran an the appellant 
lived together in a residence other than that which they 
shared during their married years prior to the divorce.  Such 
testimony appears to be contradictory.  Furthermore, as 
discussed above, there is clear documentation in the claims 
file that the Veteran was hospitalized for most of 1992, 
discharged into the home care of his sister, and that he was 
placed in a nursing home in November 1992; these indications 
appear to be at odds with the assertion that he lived with 
the appellant following the divorce until his death, and the 
conflict is not addressed or acknowledged in the appellant's 
statements.

The appellant's contention that she lived with the Veteran 
until his death is presented with no explanation as to why 
the Veteran's hospital records following the divorce show 
that he was released into the care of his sister, why his 
death certificate lists his sister as the informant and his 
address as being the same as his sister's, why the Veteran's 
sister is the author of all the key correspondence concerning 
the Veteran's affairs and whereabouts in the claims file 
following the 1991 divorce, and why there is otherwise no 
contemporaneous evidence indicating that the Veteran resided 
with the appellant at any time following their 1991 divorce.  
The appellant's August 2006 written statement testifies that 
following the 1991 divorce, "Even though we were divorced, 
he never left the house we shared while we were married."  
This could be understood to mean either that the couple 
continued to live together following the divorce, or that the 
Veteran remained in the house that they shared during the 
marriage (while the appellant moved to another residence).  
The Board again observes that the appellant's August 2006 
'Statement of Marital Relationship' form indicates that the 
appellant changed addresses in 1990 and the new address did 
not match the address indicated as the Veteran's address on 
his death certificate or in his sister's 1992 correspondence 
with VA; the Veteran's final address is shown to have been 
the same as was used by his sister in multiple items 
associated with her name in the claims file.  The evidence 
significantly weighs against the appellant's contention that 
the Veteran lived with her during the period following their 
1991 divorce until his death.

The evidence does not indicate that the Veteran and the 
appellant lived together in a husband and wife relationship 
following their January 1991 divorce; the evidence shows that 
they had different addresses following the 1991 divorce until 
the time of his death.

In any event, however, it must be stressed that even if the 
Veteran and the appellant had lived together for some period 
following a legal divorce, that would not be sufficient to 
establish a deemed valid marriage.  There must be a factual 
belief in a legally valid marriage of duration at least one 
year prior to the Veteran's death.  In this regard, as well, 
the evidence clearly weighs against the appellant's claim.

In support of her claim, the appellant submitted multiple 
statements from witnesses, including family members, 
explaining their knowledge of the relationship between the 
Veteran and the appellant as husband and wife.  Several of 
these statements explicitly refer to the couple's two 
divorces, including statements that the couple should be 
considered married despite having legally divorced.  In 
aggregate, the Board finds that the witness statements 
submitted do not persuasively indicate that the couple and 
their community considered them to be actually married 
following their final legal divorce; nor do these statements 
persuasively indicate that the couple were unaware that they 
were divorced.

Although one of the submitted written statements contains 
testimony indicating that a pair of witnesses "honestly 
believe that [the appellant and the Veteran] are husband and 
wife," this statement is dated in October  1988; as this 
statement is dated prior to the final legal divorce between 
the appellant and the Veteran, it is not relevant to the 
question of their status at the time of his passing.  A 
witness statement submitted by O.R.V., dated in November 
2009, acknowledges the two divorces between the couple, 
essentially contends that the final divorce was due to the 
Veteran's mental illness, and emphasizes that the couple 
lived together for more than 20 years with the appellant by 
the Veteran's side and dealing with his illnesses.  However, 
the Board notes that the same O.R.V. also submitted a 
statement dated in April 2006 in which he clearly indicated 
that the appellant and the Veteran stopped living together in 
1990.  Despite the other details of the account of their 
relationship, this indication that they ceased their final 
cohabiting several years prior to his passing weighs against 
the claim in this case.  (The Board observes that O.R.V. has 
submitted his testimony in both Spanish and English, with the 
most recent November 2009 affidavit clearly detailing his 
testimony in English.)

A July 2006 statement from I.V. also discusses the history of 
the relationship between the appellant and the Veteran, 
expressly acknowledging the periods of marriage with two 
divorces, including the final January 1991 divorce.  The 
statement indicates that the Veteran was nevertheless 
"always with" the appellant until his death, "even though 
they were divorced."  It is not entirely clear whether 
"always with" conveys actual cohabiting or rather some 
other manner of the appellant's attentive caretaking of the 
Veteran.  In any event, this July 2006 statement expressly 
acknowledges understanding that the appellant and the Veteran 
were not actually married after January 1991.  Also, the 
Board notes that I.V.'s familiarity with the relationship 
between the Veteran and the appellant is claimed to be 
through I.V.'s husband, O.R.V., who is a relative of the 
appellant's.  O.R.V. himself, however, is the author of 
statements discussed above, and he indicated in April 2006 
that the appellant and the Veteran's time living together 
concluded in 1990.  Additionally, a January 1992 VA treatment 
record shows that when the Veteran was discharged from 
treatment he was discharged to home in the care of his 
sister, not the appellant; the Veteran's final address on his 
death certificate is that of the informant, his sister, and 
not the appellant's.

An April 2007 statement from an A.M.H. simply indicates that 
the author has known the appellant for many years and is 
available to answer questions; this written statement does 
not otherwise present any testimony pertinent to this case.

An August 2007 affidavit presents the testimony of G.C., who 
explains that she has known the appellant for more than three 
decades and noticed that the Veteran suffered from mental 
problems and alcoholism which made him very difficult to deal 
with.  The statement's only address of the question of the 
marital status history of the appellant and Veteran is to 
describe that they cohabited after the first divorce and 
prior to their 1987 re-marriage.  The statement acknowledges 
that the couple were again divorced in 1991, and does not 
otherwise indicate anything specific about their relationship 
or any cohabitation following the 1991 divorce.  The August 
2007 statement simply concludes with the statement that the 
Veteran and the appellant were husband and wife for more than 
33 years.

There is persuasive evidence that, even if the appellant 
lived with the Veteran at some point following the 1991 
divorce (which is not shown), and was involved in his care, 
the couple and their community did not consider them to be 
actually married after their second divorce in January 1991.  
The Board notes that it is reasonable to assume that a couple 
that legally formalized a divorce in 1991 would be aware that 
they were not legally married following that action for the 
period through 1994.  The Board notes that the Veteran's 
death certificate does not list the appellant as the 
informant, and further indicates that the Veteran's marital 
status was divorced.  Additionally, a January 1992 VA 
treatment record shows that when the Veteran was discharged 
from treatment he was discharged to home in the care of his 
sister, with no mention of the appellant nor any marriage.  
The appellant's April 2006 'Statement of Marital 
Relationship' reports that her final marriage to the Veteran 
terminated with a January 1991 divorce and that she moved to 
an address that is not shown to have ever been associated 
with the Veteran.

Several of the appellant's statements, including her November 
2009 Board hearing testimony, argue that they were 
essentially married despite the divorce; she does not 
indicate that they believed that they were married or that 
they were unaware of their divorce under Texas law.  The 
Board also notes that the appellant's November 2009 Board 
hearing testimony expressly acknowledges the 1991 divorce, 
her April 2006 filing of this claim on appeal acknowledges 
the 1991 divorce, and several other statements from the 
appellant acknowledge the 1991 divorce without any clear 
contention that she did not understand that the marriage 
formally ended with the 1991 divorce.  In sum, the evidence 
persuasively indicates that the couple, who obtained a legal 
divorce in 1991, were aware that they were not legally 
married after that time.  The Board finds that the evidence 
reflecting the legal status, and their understanding of the 
legal status, of their legally terminated marriage is highly 
significant and probative in this case.  These indications 
outweigh the other aspects of the lay statements which, at 
best, essentially concern the social status of the Veteran 
and appellant and do not tend to establish that any manner of 
recognized marriage existed following the 1991 divorce.

The Board is sympathetic to the appellant's position, but, 
unfortunately, the appellant and the Veteran were divorced at 
the time of the Veteran's death and, under the law, other 
equitable factors are not sufficient to establish an actual 
marriage.  The preponderance of the evidence shows that they 
were not considered to be actually married, they did not 
share an address, and their legally divorced status was known 
to them.  At the time of his death, they were divorced.  
Payments of monetary benefits from the Federal Treasury must 
be authorized by statute, regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, unless an individual meets all of 
the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  Since the 
appellant was not married to the Veteran at the time of his 
death, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


